Citation Nr: 0704911	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-17 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with spondylolysis 
defect L/5 and spina bifida occulta defect S/1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes to the Board on appeal of a November 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  [The 
Board notes that the Cleveland RO currently has jurisdiction 
over the veteran's claim].

Procedural history

The veteran served on active duty in the United States Marine 
Corps from April 1978 to June 1980 and from July 1980 to June 
1984.

Service connection for a lumbar spine disability was granted 
by the RO in Cleveland, Ohio in an April 1988 rating 
decision.  A ten percent disability rating was assigned.

The current appeal stems from the above-referenced November 
2004 rating decision which continued the rating assigned for 
veteran's service-connected lumbar spine disability at 
10 percent disabling.  The veteran initiated an appeal of 
this decision and requested de novo review of his claim by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in April 2005 that increased the veteran's 
service-connected lumbar spine disability to 20 percent 
disabling.  
The veteran indicated his continued disagreement with the 
disability rating assigned to his lumbar spine disability 
with the submission of his substantive appeal in May 2005.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In February 2007, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2006).

This issue is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.

REMAND

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  

The veteran's representative has argued that the RO "failed 
to comply with the VCAA" in the instant case.  See the May 
2005 substantive appeal. The Board agrees.  Because the 
veteran has received no notice as to disability rating and 
effective date, it would be prejudicial to proceed to a 
decision on the merits at this time.  Accordingly, this issue 
must be remanded for proper notice under Dingess, which 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran 
a corrective VCAA notice to his 
current address, which complies 
with the notification 
requirements of the VCAA, to 
include as outlined by the 
Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VBA should then 
readjudicate the veteran's 
claim of entitlement to an 
increased disability rating for 
service-connected chronic 
lumbosacral strain with 
spondylolysis defect L/5 and 
spina bifida occulta defect 
S/1.  If the benefit sought on 
appeal remains denied, VBA 
should provide the veteran and 
his representative with a 
supplemental statement of the 
case and allow an appropriate 
period of time for response.  
The case should then be 
returned to the Board for 
further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


